Exhibit 10.3

FIRST AMENDMENT TO RETENTION AGREEMENT

This First Amendment to Retention Agreement (this “Amendment”) is made and
entered into effective as of September 19, 2011, by William Braun (“Employee”)
and SRI/SURGICAL EXPRESS, INC., a Florida corporation (the “Company”).

BACKGROUND

Employee and Company entered into a Retention Agreement dated as of March 30,
2009, (the “Retention Agreement”). Employee and Company desire to amend the
Retention Agreement on the terms and conditions set forth below in order to
modify the scope of Employee’s severance compensation.

OPERATIVE TERMS

In consideration of the respective agreements of the parties contained in this
Amendment and for other good and valuable consideration, the parties agree to
amend the Retention Agreement as follows:

1. Section 1 of the Retention Agreement is amended to add the following
definition:

“Good Reason” means, without the consent of Employee, the occurrence of any of
the following within one year following a Change in Control (as defined in the
Company’s 2004 Stock Compensation Plan): (a) a material adverse change in
Employee’s base salary and bonus opportunity from such pay in effect during the
six month period preceding a Change in Control, (b) a material adverse change in
Employee’s position and duties from such position and duties in effect during
the six month period preceding a Change in Control, excluding any such change
resulting from a change in the Company’s status as a public company to a private
company or (c) the Company requires Employee to change the location of
Employee’s job or office, so that Employee will be based at a location more than
50 miles from the location of Employee’s job or office during the six month
period preceding a Change in Control. In addition to any requirements set forth
above, in order for any of the above events to constitute “Good Reason”,
Employee must (i) inform the Company of the existence of the event within ninety
(90) days of the initial existence of the event, after which date the Company
shall have no less than thirty (30) days to cure the event which otherwise would
constitute “Good Reason” hereunder and (ii) Employee must terminate his
employment with the Company for such “Good Reason” no later than ninety days
after the initial existence of the event that prompted Employee’s termination.
The foregoing Good Reason definition is intended to qualify under Treasury
Regulations Section 1.409A-1(n)(2) to be treated as an involuntary separation
from service, and shall be administered consistently therewith.



--------------------------------------------------------------------------------

2. The definition of “Involuntary Termination” in Section 1 of the Retention
Agreement is amended and restated to read as follows:

“Involuntary Termination” means either (a) the termination of Employee’s
employment by the Company for any reason other than for Cause, death, or
Disability that constitutes an “involuntary separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(n)(1) or (b) the termination of
Employee’s employment by Employee for Good Reason. To the extent necessary to
comply with Section 409A of the Code, references to “termination of employment,”
“separation from service” or variations thereof in this Agreement shall mean the
Employee’s “separation from service” from the Company within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h).

3. Except as expressly amended by this Amendment, all other terms and conditions
of the Retention Agreement shall remain in full force and effect.

4. The parties may execute this Amendment in counterparts. Each executed
counterpart will constitute an original document, and all executed counterparts,
together, will constitute the same agreement.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO RETENTION AGREEMENT

IN WITNESS WHEREOF, the Company and Employee have executed this Amendment
effective as of the date first set forth above.

 

WITNESSES:     SRI/SURGICAL EXPRESS, INC.,     a Florida corporation

/s/ Ray Reilly

    By:  

/s/ Gerald Woodard

    Name:  

Gerald Woodard

 

    Title:  

CEO

WITNESSES:     “EMPLOYEE”

/s/ Ray Reilly

   

/s/ William Braun

    William Braun

 

   

 

3